Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 8-11, 14 and 16-29 are currently pending in the instant application.  Applicants have amended claims 8-11, 14, 16 and 17, canceled claims 1-7 and 15 and added new claims 20-29 in an amendment filed on December 22, 2021. Claims 8-11, 14 and 16-29 are rejected in this Office Action.
I.	Priority
The instant application is a CON of 16/891,464, filed on June 3, 2020 PAT 11149000 which is a CON of 16/338,925, filed on April 2, 2019 PAT 10710958 which is a 371 of PCT/US2017/055598, filed on October 6, 2017 which claims benefit of US Provisional Application 62,404,917, filed on October 6, 2016. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 22, 2021, December 28, 2021, February 4, 2022, June 7, 2022, July 5, 2022 and September 1, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  


III.	Rejections
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 8-11, 14 and 16-29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,149,000.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim 

    PNG
    media_image1.png
    283
    700
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    214
    627
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    102
    681
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    245
    684
    media_image4.png
    Greyscale

Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims 

    PNG
    media_image5.png
    404
    319
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    168
    278
    media_image6.png
    Greyscale


Ascertaining the Differences Between the Instant Application and the Issued Patent
	The issued patent claims a method of use for a compound of the formula I wherein the instant claims are drawn to a method of use for the species 
    PNG
    media_image7.png
    137
    419
    media_image7.png
    Greyscale
which falls within the scope of the issued patent’s claims.
Finding Prima Facie Obviousness
	The species compound of the instant application is encompassed by the broader genus compound of the patented claim 1 and is found in patented claim 3.  The scope of the diseases treated in the patented claims 1-9 and the scope of the claims 8-11, 14 and 16-29 of the instant application overlap and include patented subject matter in the instant claims.  Also, the disorders or conditions of the issued patent and the methods of the instant claims are treating using the same activity, for example, ligands for the dopamine transporter and alpha2 adrenergic receptors. Therefore, one of ordinary skill in the art would be motivated to prepare and claim the scope of the methods in the issued patent again in the instant application since the scope already patented falls within the full scope of the instant claims 8-11, 14 and 16-29.  As a result, the claims are rejected under obviousness-type double patenting.

Claims 8-11, 14 and 16-29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,710,985.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim 

    PNG
    media_image1.png
    283
    700
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    214
    627
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    102
    681
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    245
    684
    media_image4.png
    Greyscale

Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims 


    PNG
    media_image8.png
    395
    293
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    66
    293
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    324
    277
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    156
    277
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    153
    274
    media_image12.png
    Greyscale


Ascertaining the Differences Between the Instant Application and the Issued Patent
	The issued patent claims a method of use for a compound of the formula I wherein the instant claims are drawn to a method of use for the species 
    PNG
    media_image7.png
    137
    419
    media_image7.png
    Greyscale
which falls within the scope of the issued patent’s claims.
Finding Prima Facie Obviousness
	The species compound of the instant application is encompassed by the broader genus compound of the patented claim 1 and is found in patented claim 4.  The scope of the diseases treated in the patented claims 1-20 and the scope of the claims 8-11, 14 and 16-29 of the instant application overlap and include patented subject matter in the instant claims.  Also, the disorders or conditions of the issued patent and the methods of the instant claims are treating using the same activity, for example, ligands for the dopamine transporter and alpha2 adrenergic receptors. Therefore, one of ordinary skill in the art would be motivated to prepare and claim the scope of the methods in the issued patent again in the instant application since the scope already patented falls within the full scope of the instant claims 8-11, 14 and 16-2.  As a result, the claims are rejected under obviousness-type double patenting.

35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 20-24 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kang, et al. (WO 2015130121 A1) in view of Schmeichel, et al. (Neuropharmacology, Volume 64, January 2013, 321-328). Applicants claim 

    PNG
    media_image2.png
    214
    627
    media_image2.png
    Greyscale
.

    PNG
    media_image13.png
    52
    365
    media_image13.png
    Greyscale


The Scope and Content of the Prior Art (MPEP §2141.01)
Kang, et al. teaches aminocarbonylcarbamate derivatives that are dopamine reuptake inhibitors. The invention is represented by the general formula: 

    PNG
    media_image14.png
    93
    242
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    191
    369
    media_image15.png
    Greyscale
.
The prior art also teaches the species 

    PNG
    media_image16.png
    29
    440
    media_image16.png
    Greyscale
(paragraph 72, page 6) and the salt 
    PNG
    media_image17.png
    146
    322
    media_image17.png
    Greyscale
(see example 1, page 14).  These compounds can be used for treating ADHD (see page 4).
 	 Schmeichel, et al. teaches that a selective dopamine reuptake inhibitor improves prefrontal cortex dependent cognitive function.
	
The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Kang, et al. and the instant invention is that the prior art does not specifically state that the compounds induce a pro-cognitive effect as stated in the instant claim.	
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
Kang, et al. teaches the same compound 
    PNG
    media_image7.png
    137
    419
    media_image7.png
    Greyscale
found in the instant claims and teaches that the compounds have the same activity which is inhibiting dopamine reuptake.  Kang, et al. teaches that this compound is useful in treating ADHD which relates to cognitive function.  Schmeichel, et al. teaches that dopamine reuptake inhibitors improve cognitive function which would be a pro-cognitive effect. For example, it is obvious to use these compounds to induce a pro-cognitive when treating ADHD because that is the result of inhibiting dopamine reuptake.  It is within one of ordinary skill in the art to know that inhibiting dopamine reuptake would result in the improvement of cognitive function which would be considered a “pro-cognitive effect”. Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare the same well-known compounds based on the teachings of the preferred embodiments in the prior art.  For example, a skilled artisan would be motivated to prepare the compound
    PNG
    media_image7.png
    137
    419
    media_image7.png
    Greyscale
for treating ADHD which would result in inducing a pro-cognitive effect by inhibiting dopamine reuptake as seen in the prior art reference of Kang, et al. (WO 2015/130121).  A strong prima facie obviousness has been established.

	

*** closest prior art for claims 8, 11, 14, 16-19 and 25-29 is Kang, et al. (WO 2015/130121 A1) which teaches the compounds for use in treating ADHD but not for treating the disorders and conditions as claimed in the instant claimed methods.

IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626